DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Italy  on September 5, 2017. It is noted, however, that applicant has not filed a certified copy of the        IT 102017000099467 application as required by 37 CFR 1.55.

Response to Arguments
3.	Applicant’s arguments, see page 9, filed July 6, 2022, with respect to  Claims 1, 2, 7-17, and 20-25, have been fully considered and are persuasive with one exception with regard to a term used in Claim 24.  An Examiner’s Amendment is presented below to correct this indefiniteness concern. The 35 USC 112(b) rejection of Claims 1, 2, 7-17, and 20-25 has been withdrawn. 

EXAMINER'S AMENDMENT

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sean Quinn on July 19, 2022.
The application has been amended as follows: 

Claim 24. (Examiner’s Amendment) The process of claim 20, wherein said crop is not cotton, and each hybrid robotic harvesting arm of said SPFCH further comprises: (i) a gripper mechanism designed to gently grip the crop and transfer the harvested crop to the crop transporting mechanism mounted on the boom; and (ii) an automatic cutting mechanism designed to cut the crop's connecting stem, wherein said process further comprises the step of harvesting the crop by gripping only the crop to be harvested with said gripper mechanism and cutting the stem, when needed, with said automatic cutting mechanism.


Allowable Subject Matter
5.	Claims 1-2, 7-17, and 20-25 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: The prior art fails to teach a modular self-propelled field crops harvester used for the selective picking of crops, the harvester including the combination of inter alia:
a modular chassis that is attached to a detachable propelled carrier system, the modular chassis being adapted for a particular type of crop to be harvested;
the modular chassis having one or more robotic harvesting arms, each arm having at least one robotic joint that allows vertical and horizontal movement, and each arm also including the following components:  a crop transporting mechanism, a crop picking head with crop-identification optics and sensors, and a crop picking mechanism;
one or more booms for supporting the robotic arms;
a magazine for holding foldable containers, in which the harvested crop is collected after being unfolded, and an automatic container replacer for replacing full containers;
a main conveyor for transporting the harvested crop from the arm or boom into the container; and
a computing system that controls:
the navigation and movement speed of the harvester; 
the movement of the harvesting arms according to data obtained from the crop-identification optics, the type of crop being harvested, and a selected harvesting algorithm; and
the crop picking mechanism based on signals from the crop-identification optics and sensors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652